200 S.W.3d 557 (2006)
Preston D. DAVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86171.
Missouri Court of Appeals, Eastern District, Division Five.
September 5, 2006.
Michelle M. Rivera, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. (Jeff) Bartholomew, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, C.J., CLIFFORD H. AHRENS, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Preston Davis ("Movant") appeals the denial, after hearing, of his motion filed pursuant to Missouri Supreme Court Rule 24.035. Movant claims the court clearly erred in denying his motion because he was compelled to plead guilty due to lack of his counsel's preparation for trial and because counsel had misinformed him that the adverse ruling on the pre-trial motion to suppress could be appealed. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).